Mr. Ron Resech Executive Director Texas Cosmetology Commission 1111 Rio Grande Austin, Texas
Re: Whether use of a depilation machine is subject to regulation by the Texas Cosmetology Commission.
Dear Mr. Resech:
You have requested our opinion concerning whether the use of a depilatron machine is subject to regulation by the Texas Cosmetology Commission. You explain that a depilatron machine is a device for the removal of hair by use of a pair of tweezers which carry an electric current.
Article 8451a, V.T.C.S., provides for regulation by the Cosmetology Commission of the removal of `superfluous hair from the body by use of depilatories or tweezers.' Sec. 1(3)(c). See Attorney General Opinion M-1270 (1972). Since the statute makes no distinction between mechanical and electric tweezers, the use of a depilatron machine is within the regulatory jurisdiction of the Texas Cosmetology Commission.
 SUMMARY
The use of a depilatron machine is within the regulatory jurisdiction of the Texas Cosmetology Commission.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee